Mr. Presiding Justice Smith delivered the opinion of the court. The appellee, Marcus Sachs, moves the court to affirm the decree of the court below or to dismiss the appeal for the reason that the appeal was prayed jointly by all the defendants and allowed to all the defendants, and that only one of the defendants, Simon Sachs, signed the appeal bond or perfected this appeal. The record shows that the appeal prayed and allowed was a joint appeal by all of the defendants and that only one defendant filed the appeal bond. The appeal must therefore be dismissed. Damages to the amount of forty dollars are awarded to appellee. Appeal dismissed.